 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   ALEX DAKIN,                                          Case No.: 3:19-cv-00818-GPC-BGS
11                                       Plaintiff,
                                                          ORDER GRANTING MOTION TO
12   v.                                                   DISMISS
13   BMW OF NORTH AMERICA, LLC,
                                                          [ECF No. 13]
14                                    Defendant.
15
16         Before the Court is the Defendant BMW of North America, LLC’s (“BMW” or
17   “Defendant”) motion to dismiss the first amended complaint (“FAC”). ECF No. 13.
18   Alex Dakin (“Plaintiff” or “Dakin”) filed an opposition on October 17, 2019. ECF No.
19   14. BMW filed a reply on October 25, 2019. ECF No. 15. For the reasons discussed
20   below the Court GRANTS BMW’s motion to dismiss with partial leave to amend.
21                                        BACKGROUND
22         Plaintiff filed the FAC on June 24, 2019. ECF No. 8. Plaintiff alleges causes of
23   action against BMW for violations of the California Commercial Code (“Cal. Comm.
24   Code”), the Magnuson Moss Warranty Act (“MMWA”), and California’s Unfair
25   Competition Law (“UCL”).
26         Plaintiff is an “ordinary vehicle purchaser” who resides in San Diego county. FAC
27   ¶¶ 3, 11. BMW is a Delaware corporation that manufactures and sells motor vehicles,
28   with its principal place of business in New Jersey. Id. ¶ 4. Plaintiff alleges that he

                                                      1
                                                                               3:19-cv-00818-GPC-BGS
 1   purchased a pre-owned 2012 BMW X-1 equipped with an N20 Engine (the “Subject
 2   Vehicle”) in January 2018. Id. ¶ 9. In March of 2019, Plaintiff alleges that the Subject
 3   Vehicle experienced “catastrophic engine failure.” Id. ¶ 10. At this time, the vehicle had
 4   84,900 miles, and the time period for unilateral express warranty for the Subject Vehicle
 5   had terminated. Id. ¶ 10. A BMW service department record stated the following about
 6   the Subject Vehicle: “Engine timing chain module disintegrated causing motor oil
 7   starvation.” Id.
 8         Plaintiff alleges that this “catastrophic engine failure” was due to the primary chain
 9   guide assembly in the Subject Vehicle’s N20 engine, which Plaintiff alleges was
10   constructed of defective plastic material which caused the engine to prematurely and
11   catastrophically fail. Id. ¶ 6. The N20 engine’s chain guide assembly is made of
12   “defective polycarbonate composition, which over time becomes brittle and breaks into
13   tiny pieces.” Id. These pieces then accumulate and cause the failure of the oil pump to
14   provide lubricating oil, thereby causing the engine’s failure. Id. According to the FAC,
15   BMW has known about these issues with the N20 engine since 2013 and has since
16   redesigned the chain assembly components to correct these deficiencies in the N20
17   engine. Id. ¶ 7.
18         Plaintiff alleges that BMW intentionally failed to inform Plaintiff that the Subject
19   Vehicle had this defect that would cause the engine to prematurely fail and omitted this
20   information from the owner’s manual and warranty and maintenance pamphlet. Id. ¶¶
21   14, 16. Plaintiff further alleges that BMW refused to replace Plaintiff’s engine and as a
22   result, Plaintiff paid $3,850 to replace the engine out of pocket. Id. ¶¶ 14, 15.
23                                         DISCUSSION
24         Federal Rule of Civil Procedure (“Rule”) 12(b)(6) permits dismissal for “failure to
25   state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). Dismissal
26   under Rule 12(b)(6) is appropriate where the complaint lacks a cognizable legal theory or
27   sufficient facts to support a cognizable legal theory. See Balistreri v. Pacifica Police
28   Dep’t., 901 F.2d 696, 699 (9th Cir. 1990). Under Rule 8(a)(2), the plaintiff is required

                                                   2
                                                                               3:19-cv-00818-GPC-BGS
 1   only to set forth a “short and plain statement of the claim showing that the pleader is
 2   entitled to relief,” and “give the defendant fair notice of what the . . . claim is and the
 3   grounds upon which it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).
 4         A complaint may survive a motion to dismiss only if, taking all well-pleaded
 5   factual allegations as true, it contains enough facts to “state a claim to relief that is
 6   plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly,
 7   550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual
 8   content that allows the court to draw the reasonable inference that the defendant is liable
 9   for the misconduct alleged.” Id. “Threadbare recitals of the elements of a cause of
10   action, supported by mere conclusory statements, do not suffice.” Id. “In sum, for a
11   complaint to survive a motion to dismiss, the non-conclusory factual content, and
12   reasonable inferences from that content, must be plausibly suggestive of a claim entitling
13   the plaintiff to relief.” Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009)
14   (quotations omitted). In reviewing a Rule 12(b)(6) motion, the Court accepts as true all
15   facts alleged in the complaint, and draws all reasonable inferences in favor of the
16   plaintiff. al-Kidd v. Ashcroft, 580 F.3d 949, 956 (9th Cir. 2009). The Court evaluates
17   lack of statutory standing under the Rule 12(b)(6) standard. Maya v. Centex Corp., 658
18   F.3d 1060, 1067 (9th Cir. 2011).
19         Where a motion to dismiss is granted, “leave to amend should be granted ‘unless
20   the court determines that the allegation of other facts consistent with the challenged
21   pleading could not possibly cure the deficiency.’” DeSoto v. Yellow Freight Sys., Inc.,
22   957 F.2d 655, 658 (9th Cir. 1992) (quoting Schreiber Distrib. Co. v. Serv-Well Furniture
23   Co., 806 F.2d 1393, 1401 (9th Cir. 1986)). In other words, where leave to amend would
24   be futile, the Court may deny leave to amend. See Desoto, 957 F.2d at 658; Schreiber,
25   806 F.2d at 1401.
26   I.    Implied Warranty of Merchantability
27         Plaintiff alleges breach of implied warranty of merchantability under the California
28   Commercial Code, which states that “a warranty that the goods shall be merchantable is

                                                     3
                                                                                  3:19-cv-00818-GPC-BGS
 1   implied in a contract for their sale if the seller is a merchant with respect to goods of that
 2   kind” and provides that goods “to be merchantable must be at least such as . . . fit for
 3   ordinary purposes for which such goods are used.” Cal. Comm. Code §§ 2314(1)-(2).
 4          Under California law, a plaintiff alleging a breach of implied warranty claim must
 5   be in vertical privity with the defendant. See Clemens v DaimlerChrysler Corp., 534
 6   F.3d 1017, 1023 (9th Cir. 2008) (consumer who purchased car from retailer was not in
 7   vertical privity with car manufacturer). “A buyer and seller stand in privity if they are in
 8   adjoining links of the distribution chain.” Id. Federal courts in this circuit have declined
 9   to create new exceptions to this “tight vertical privity requirement” because California
10   courts “have painstakingly established the scope of the privity requirement . . . and a
11   federal court sitting in diversity is not free to create new exceptions to it.” Id. at 1024.
12   “Under California law, action for breach of implied warranty requires, without exception,
13   that plaintiff be in vertical privity with defendant.” Allen v. Hyland’s Inc., 300 F.R.D.
14   643 (C.D. Cal. 2014). A limited exception to the vertical privity requirement has been
15   recognized for third-party beneficiaries. See Keegan v. Am. Honda Motor Co., 838 F.
16   Supp. 2d 929, 947 (C.D. Cal. 2012) (citing In re Toyota Motor Corp., 754 F.Supp.2d 929,
17   at 1185 (C.D. Cal 2010)).
18          Defendant alleges that Plaintiff’s claim for breach of implied warranty should be
19   dismissed for failure to allege vertical privity.1 In the FAC, Plaintiff does not describe
20   who sold him the Subject Vehicle or where he purchased it, but only describes the car as
21   “pre-owned.” FAC ¶ 9. Therefore, Plaintiff has failed to allege sufficient facts to
22   establish vertical privity and, on this basis, Plaintiff’s claim for implied warranty of
23   merchantability should be denied. In a footnote in Plaintiff’s opposition to the motion to
24   dismiss, Dakin notes that he purchased the vehicle from his mother and concedes that he
25
26
     1
       In the alternative, Defendant also argues that Plaintiff has failed to allege any facts to establish that the
27   Subject Vehicle fails to meet its basic purpose, and that Plaintiffs’ allegations regarding design defects
     are irrelevant to claims of breaches of warranty. Plaintiff opposes. Since the Court dismisses Plaintiff’s
28   claim on the basis of vertical privity, these arguments are rendered moot.

                                                            4
                                                                                             3:19-cv-00818-GPC-BGS
 1   failed to allege this in the FAC, requesting leave to amend if his implied warranty claim
 2   fails due to this omission. ECF 14 at 8 n.1. Plaintiff asserts that an exception for vertical
 3   privity exists for members of the original purchaser’s family, citing Hauter v. Zogarts, 14
 4   Cal.3d 104, 115 n.8 (1975). However, the Hauter court did not recognize a privity
 5   exception for actions based upon the implied warranty of merchantability. Id. Instead, it
 6   observed that privity was not required for a purchaser’s family member in an action based
 7   upon an express warranty. The Court declines to recognize a new exception on the basis
 8   of family membership to the noted “tight vertical privity requirement” under California
 9   law and therefore DISMISSES Plaintiff’s implied warranty claim with prejudice.2
10   II.    Breach of Express Warranty
11          Plaintiff alleges breach of express warranty under California Commercial Code §
12   2313(1), which states:
13          (a) Any affirmation of fact or promise made by the seller to the buyer which relates
            to the goods and becomes part of the basis of the bargain creates an express
14
            warranty that the goods shall conform to the affirmation or promise.
15
            (b) Any description of the goods which is made part of the basis of the bargain
16
            creates an express warranty that the goods shall conform to the description.
17
     Cal. Comm. Code § 2313(1). Plaintiff alleges that BMW fraudulently concealed and/or
18
     actively suppressed the defect during the warranty period. ECF No. 14 at 9. Plaintiff
19
     further alleges that BMW failed to honor its warranty to fix the defect in the Subject
20
     Vehicle during the warranty period, and that the durational limits of BMW’s warranties
21
     are oppressive, unreasonable, and unconscionable.
22
23
24   2
       Plaintiff additionally alleges he is a third-party beneficiary between BMW and the original purchaser
25   but fails to sufficiently provide any factual detail to substantiate a finding of a third-party beneficiary
     relationship with BMW. FAC ¶ 6. Further, federal district courts are split on whether to create a third-
26   party beneficiary exception to the privity requirement under California law. See Mandani v. Volkswagen
     Grp. of Am., Inc., No. 17-CV-07287-HSG, 2019 WL 652867, at *6 (N.D. Cal. Feb. 15, 2019) (citing In
27   re Seagate Tech. LLC Litig., 233 F. Supp. 3d 776, 786–88 (N.D. Cal. 2017) (summarizing the split)).
     This Court declines to find a third-party beneficiary exception to California’s privity requirement under
28   Clemens.

                                                         5
                                                                                         3:19-cv-00818-GPC-BGS
 1         “The general rule is that an express warranty does not cover repairs made after the
 2   applicable time or mileage periods have elapsed.” Clemens, 534 F.3d at 1023. “Every
 3   manufactured item is defective at the time of sale in the sense that it will not last forever.”
 4   Id. “If a manufacturer determines that useful life and warrants the product for a lesser
 5   period of time, we can hardly say that the warranty is implicated when the item fails after
 6   the warranty period expires.” Id. The Clemens court adopted the reasoning of the
 7   Second Circuit in Abraham v. Volkswagen of Am., Inc., 795 F.2d 238, 250 (2d Cir.1986)
 8   where the court held that a breach-of-warranty claim for post-warranty component
 9   problems could not proceed after the warranty period even if the defendant knew of the
10   defects at the time of sale.
11         Plaintiff alleges that the Subject Vehicle’s “express powertrain limited warranty”
12   provided coverage for “4 years or 50,000 miles whichever occurs first, from the date the
13   vehicle was first placed in service.” Id. at ¶ 37. Plaintiff alleges that this powertrain
14   warranty covered “all internal [engine] parts” including the engine primary and
15   secondary chain assemblies. Id. Plaintiff concedes that at the time of the engine failure
16   in March of 2019, the Subject Vehicle was no longer covered by the warranty period, and
17   that the vehicle had 84,900 miles. FAC ¶ 10.
18         Plaintiff urges this Court to follow Hicks v. Kaufman & Broad Home Corp., 89
19   Cal. App. 4th 908 (2001) and find that limitation on repair warranties should not apply
20   when the product is inherently defective at the time of delivery. ECF No. 14 at 10. In
21   Hicks, the court held that if an inherent defect in a house foundation was “substantially
22   certain to result in malfunction” then plaintiff could establish a breach of express and
23   implied warranties. However, the Hicks court also noted that house foundations “are not
24   like cars or tires,” which have a “limited useful life.” Hicks, 89 Cal. App. 4th at 923.
25   Therefore, the Court declines to apply the Hicks court’s reasoning for house foundations
26   to this instant case since, to do so, would “render meaningless any durational limits . . . as
27   every defect that arises could conceivably be tied to an imperfection existing during the
28

                                                    6
                                                                                3:19-cv-00818-GPC-BGS
 1   warranty period.’ ” Daniel v. Ford Motor Co., 2013 WL 3146810, at *5 (E.D. Cal. June
 2   18, 2013) (rejecting the application of Hicks to vehicle warranty) (citations omitted).
 3         Plaintiff argues in the alternative that BMW’s warranty duration and mileage
 4   limitations are unconscionable. FAC ¶ 52. Under California law, “unconscionability has
 5   both a procedural and substantive element.” Aron v. U–Haul Co. of Cal.,143 Cal.App.4th
 6   796, 808 (2006). A contract or contractual clause is invalid as unconscionable only if
 7   both elements are present, “although the degree to which each must exist may vary.” Id.
 8         Procedural unconscionability exists when a contract which reflects “an inequality
 9   of bargaining power which results in no real negotiation and an absence of meaningful
10   choice.” Seifi v. Mercedes-Benz USA, LLC, 2013 WL 2285339, at *4 (N.D. Cal. May 23,
11   2013) (citing A & M Produce Co. v. FMC Corp., 135 Cal.App.3d 473, 486 (1982)).
12   Since Plaintiff has failed to allege the circumstances where he was denied a meaningful
13   choice – e.g., where he purchased the car and how BMW denied him the opportunity for
14   negotiation – his claim for procedural unconscionability fails.
15         The substantive element of unconscionability focuses on the actual terms of the
16   agreement and evaluates whether they create “‘overly harsh’ or ‘one-sided’ results as to
17   ‘shock the conscience.’” Seifi, 2013 WL 2285339, at *5 (citing Aron, 143 Cal.App.4th at
18   808). Plaintiff alleges that given BMW’s concealment of the engine defect, the
19   durational limits of the warranty are unconscionable. In Seifi, court held that even
20   accepting as true plaintiffs’ allegation that the car manufacturer knew about the car’s
21   defective gears, plaintiffs failed to sufficiently allege that the warranty durational limits
22   (i.e., either 48 months or 50,000 miles) were unconscionable since these limits did not
23   “on their face shock the conscience.” Seifi, 2013 WL 2285339, at *5. Here, BMW’s
24   warranty is even more expansive in its coverage than the warranty in Seifi since it
25   provides for repairs within either 4 years or 50,000 miles. Therefore, Plaintiff’s claim of
26   substantive unconscionability fails.
27         Accordingly, the Court DISMISSES Plaintiff’s claim of breach of express
28   warranty with leave to amend.

                                                    7
                                                                                3:19-cv-00818-GPC-BGS
 1   III.   Magnuson-Moss Warranty Act
 2          Plaintiff alleges breaches of implied warranty and express warranty under the
 3   Magnuson-Moss Warranty Act, 15 U.S.C. §§ 2130(d)(1), 2310(e). The pleading
 4   requirements for breach of express or implied warranty claims under Magnuson-Moss
 5   Warranty Act are the same as those under state law and will “stand or fall with” claims
 6   under state law. Daniel v. Ford Motor Co., 806 F.3d 1217, 1227 (9th Cir. 2015). Since
 7   both state claims have been dismissed, the MMWA claim is accordingly also dismissed.
 8   Plaintiff is granted leave to amend the MMWA claim only with respect to the express
 9   warranty.3
10   IV.    Unfair Competition Law
11          Finally, Plaintiff alleges breach of unfair competition law under California’s
12   Business & Professions Code §§ 17200 et seq (“Unfair Competition Law” or “UCL”). In
13   order to state a claim for a violation of UCL, the Plaintiff must allege that BMW NA
14   committed a business act that is either “fraudulent, unlawful, or unfair.” Vargas v. HSBC
15   Bank USA, N.A., 2012 WL 3957994, at *8 (S.D. Cal. Sept. 10, 2012) (citing Levine v.
16   Blue Shield of Cal., 189 Cal.App.4th 1117, 1136 (2010)). The purpose of the law is “to
17   protect both consumers and competitors by promoting fair competition in commercial
18   markets for goods and services.” Kasky v. Nike, Inc., 45 P.3d 243 (Cal. 2002). Each
19   prong of § 17200 describes a separate and distinct theory of liability. Kearns v. Ford
20   Motor Co., 567 F.3d 1120, 1127 (9th Cir. 2009). The unlawful prong incorporates other
21
22
23   3
       Defendant alleges that under federal law, Plaintiff is required to first submit his claims to informal
     dispute settlement mechanism. 15 U.S.C. §§ 2302, 2310(a)(3), (d)(1), (e). Plaintiff opposes, stating that
24   BMW failed to comply with federal regulations requiring certain disclosures be listed on the same page
25   where the warranty text begins. In support for his argument, Plaintiff submitted a BMW warranty
     Service and Warranty Information manual as an exhibit attached to his opposition. Although the Court
26   notes that the requisite disclosures in this attached exhibit are not listed on the same page where the
     warranty text begins, the Court also notes that the Subject Vehicle in question is not listed as one of the
27   vehicles covered by the booklet in question. ECF No. 14 at 23, Ex. A at 1. Therefore, the booklet is
     inapplicable and if Plaintiff files an amended complaint, Plaintiff is directed to submit the Service and
28   Warranty Information manual that covers the Subject Vehicle model.

                                                          8
                                                                                          3:19-cv-00818-GPC-BGS
 1   laws and treats violations of those laws as unlawful business practices independently
 2   actionable under state law. Chabner v. United of Omaha Life Ins. Co., 225 F.3d 1042,
 3   1048 (9th Cir. 2000). Since all of Plaintiff’s claims for express and implied warranty and
 4   for violation of the MMWA have been dismissed, Plaintiff’s allegations fail to establish
 5   breach of the UCL unlawful prong.
 6         As to the fraudulent prong, “fraudulent acts are ones where members of the public
 7   are likely to be deceived.” Sybersound Records, Inc. v. UAV Corp., 517 F.3d 1137, 1152
 8   (9th Cir. 2008). Allegations of fraud under section 17200 must comply with Rule
 9   9(b). Kearns v. Ford Motor Co., 567 F.3d 1120, 1125 (9th Cir. 2009) (applying Rule
10   9(b) particularity requirement to UCL claim grounded in fraud). The Ninth Circuit has
11   held that in order to meet this standard, a “complaint must specify such facts as the times,
12   dates, places, benefits received, and other details of the alleged fraudulent
13   activity.” Neubronner v. Milken, 6 F.3d 666, 672 (9th Cir. 1993); see also McMaster v.
14   United States, 731 F.3d 881, 897 (9th Cir. 2013). “Rule 9(b) demands that the
15   circumstances constituting the alleged fraud be specific enough to give defendants notice
16   of the particular misconduct ... so that they can defend against the charge and not just
17   deny that they have done anything wrong.” Kearns, 567 F.3d at 1124 (quoting Bly–
18   Magee v. California, 236 F.3d 1014, 1019 (9th Cir. 2001)) (internal quotation marks
19   omitted). Mere “conclusory recital[s]” of alleged misconduct without demonstrating how
20   any of the misconduct was perpetrated do not pass muster. Mosarah v. SunTrust Mortg.,
21   2012 WL 2117166 (E.D. Cal. 2012). The heightened pleading standard does not apply to
22   state-of-mind allegations. Fed. R. Civ. P. 9(b).
23         Plaintiffs allege that BMW fraudulently concealed information related to the
24   expected life of the vehicle’s engine. FAC ¶ 13. By actively concealing the engine
25   defect from Plaintiff and other Californians during the warranty period and refusing the
26   replace failed engines after the warranty period, Plaintiff argues that BMW engaged in
27   unfair conduct in violation of the UCL. FAC ¶¶ 75-78. Specifically, Plaintiff alleges
28   BMW has known about N20 Engine catastrophic failure issues since 2013, and began to

                                                   9
                                                                               3:19-cv-00818-GPC-BGS
 1   redesign chain assembly components in an effort to correct system deficiencies that were
 2   causing N20 catastrophic engine failures, and “[w]hile the defect appears to be cured,
 3   there remains a countless number of 2012 – 2015 BMW vehicles still in use and/or on the
 4   market which are equipped with the defective polycarbonate module . . . BMW and its
 5   authorized dealerships refuse to acknowledge the defect and refuse to replace the engine,
 6   causing financial injuries to unsuspecting BMW owners.” Id. ¶¶ 7, 8 (emphasis added).
 7   Here, Plaintiff has only provided conclusory allegations with respect to BMW’s active
 8   fraudulent concealment of any engine defect. For these reasons, Plaintiff’s claims under
 9   the fraudulent prong of the UCL are dismissed.
10         As to the unfair prong, “[a]n unfair business practice is one that either ‘offends an
11   established public policy’ or is ‘immoral, unethical, oppressive, unscrupulous or
12   substantially injurious to consumers.’ ” McDonald v. Coldwell Banker, 543 F.3d 498, 506
13   (9th Cir. 2008) (quoting People v. Casa Blanca Convalescent Homes, Inc., 159
14   Cal.App.3d 509, 530 (1984)). Plaintiff alleges that BMW’s conduct is unfair since
15   BMW’s conduct causes harm to Californians, and that this harm outweighs the utility of
16   BMW’s conduct. FAC ¶ 74. In Cel-Tech Commc’ns, Inc. v. Los Angeles Cellular Tel.
17   Co., 20 Cal. 4th 163 (Cal. 1999), the court rejected Plaintiff’s articulation of unfairness as
18   “too amorphous” since it provides “too little guidance to courts and businesses.” Id. at
19   185. The Cel-Tech court held that the unfairness prong requires the following instead:
20         When a plaintiff who claims to have suffered injury from a direct competitor's
           “unfair” act or practice invokes section 17200, the word “unfair” in that section
21
           means conduct that threatens an incipient violation of an antitrust law, or violates
22         the policy or spirit of one of those laws because its effects are comparable to or the
           same as a violation of the law, or otherwise significantly threatens or harms
23
           competition.
24
     Cel-Tech, 20 Cal. 4th 163, 187 (1999). In Daugherty v. Am. Honda Motor Co., 144 Cal.
25
     App. 4th 824 (2006), as modified (Nov. 8, 2006), the court applied the Cel-Tech standard
26
     and held that the vehicle manufacturer’s failure to disclose a defect that may have
27
     shortened the life span of the automobile part, which functioned throughout the term of
28

                                                   10
                                                                               3:19-cv-00818-GPC-BGS
 1   its express warranty, did not meet the standard under the UCL’s unfairness prong. The
 2   Daugherty court noted that the “use of less expensive and less durable materials in
 3   vehicles to make more money did not violate public policy . . . and no warranty or other
 4   agreement was violated.” Id. (citing Bardin v. Daimlerchrysler Corp. 136 Cal.App.4th
 5   1255, 1270 (2006)). Similarly, here Plaintiff’s allegations regarding BMW’s conduct fail
 6   to meet the unfairness standard as articulated by the Cel-Tech and Daughtery courts and
 7   is accordingly dismissed.
 8         In sum, Plaintiff’s claims under the UCL are DISMISSED with leave to amend.
 9                                        CONCLUSION
10         Defendant’s motion to dismiss the first amended complaint is GRANTED.
11   Plaintiff is granted partial leave to amend within the next 30 days.
12         IT IS SO ORDERED.
13
14   Dated: November 6, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  11
                                                                            3:19-cv-00818-GPC-BGS
